Order, entered on November 27, 1961, granting plaintiff summary judgment under rule 113 of the Rules of Civil Practice in action to recover damages for personal injury unanimously reversed, on the law, with $20 costs and disbursements to defendants-appellants, and the motion denied. Defendant’s explanations of his conduct in seeking to avoid the stone in the road and the circumstances of his plea of guilty to negligent driving raise issues of fact which may not be disposed of summarily (Morales v. Rivera, 14 A D 2d 752; Ortiz v. Knighton, 14 A D 2d 679). Concur — Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.